*598RESOLUCIÓN
En San Juan, Puerto Rico, a 2 de agosto de 1955
Por cuanto: la querella presentada en este caso por el señor Fiscal de este Tribunal, demuestra, que durante los años 1934 a 1952, el notario de esta Isla don Pedro E. An-glade en el ejercicio de su ministerio público como notario, ha cometido innumerables violaciones de diversas secciones de la Ley Notarial de Puerto Rico; y que habiéndose requerido al señor notario para que contestara los cargos presentados por el señor Fiscal de este Tribunal, éste admite haber actuado con negligencia y descuido en el desempeño de sus funciones como notario.
Por cuanto: los cargos presentados contra el notario, si bien demuestran falta de cuidado y diligencia en el desem-peño de sus funciones como tal notario, no demuestran que tales irregularidades se cometieran con el deliberado propó-sito de obtener lucro indebido para él o para cualquier otra persona.
Por tanto: se suspende al Lie. Pedro E. Anglade del ejer-cicio de la profesión de notario por el término de cinco años; se ordena la cancelacicón de su licencia como tal notario y la entrega de sus protocolos al archivo notarial correspon-diente.
Lo acordó el Tribunal y firma el señor Juez Presidente.
A. C. Snyder, Juez Presidente.
Certifico:
Ignacio Rivera,

Secretario.